Citation Nr: 0033889	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date of October 1, 1996, for the 
70 percent disability rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 1997 in which the RO established an 
effective date of January 28, 1997, for the 70 percent 
disability rating assigned for the veteran's service-
connected PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
this claim has been obtained and associated with the claims 
folder.  

2.  The positive and negative evidence of record before the 
Board with regard to whether the veteran submitted a claim 
for an increased rating for his PTSD on or about October 1, 
1996, is in equipoise.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the effective 
date for the 70 percent disability rating for the veteran's 
PTSD is October 1, 1996.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) 
(to be codified at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 5107, 
5110 (West 1991 and Supp. 2000); 38 C.F.R. § 3.400 (2000). 


REASONS OR BASES FOR FINDINGS AND CONCLUSION

Factual Background
The veteran served on active duty from August 1967 to 
February 1970.  Service connection for a psychiatric disorder 
has been in effect since 1973; since 1985 the disability has 
been characterized as PTSD.  The initial rating was 30 
percent, but over the years the rating has been increased and 
decreased.  On January 28, 1997, when a 30 percent disability 
rating was in effect, the veteran's representative submitted 
medical evidence that suggested the veteran's impairment had 
increased.  

In a letter dated in March 1997 the veteran referred to a 
letter dated October 1, 1996, indicated he had enclosed a 
copy, and stated that in the October 1996 letter he had asked 
for an increased rating and so if he was to receive an 
increased rating, it should be effective October 1, 1996.  It 
does not appear that a copy of that October 1996 letter was 
added to the claims folder until it appeared as an attachment 
to a letter to the veteran's representative dated October 3, 
1997.  Although the envelope in which the letter was mailed 
is not of record, the October 1996 letter shows it was 
addressed to the "Department of Veterans Affairs, Veterans 
Benefits Administration, Denver, Colorado 80222."  The text 
of the letter contained two paragraphs:  the first paragraph 
addressed the August 1996 letter from VA's Under Secretary 
for Benefits urging the veteran to contact the nearest RO to 
file an Agent Orange claim; the second paragraph indicated 
the veteran sought, inter alia, an increased rating for his 
PTSD.  

In April 1997 the RO asked for additional information, and 
the veteran responded in May 1997.  A VA Compensation and 
Pension examination was conducted in April 1997.  In a letter 
dated December 2, 1997, the veteran stated his October 1, 
1996, letter had for some "unknown reason" gone to CHAMPVA 
instead of where he intended to send it, and wondered why it 
took so long to get a decision on his increased rating claim.  
The veteran also submitted copies of CHAMPVA materials  that 
included a letter dated in April 1997 that stated the 
veteran's letter had been forwarded to the RO, and provided 
him with the address for the RO to which he should address 
further inquiries.  In a December 1997 rating decision, of 
which the veteran was notified in early January 1998, the RO 
concluded that a 70 percent rating, effective January 1997, 
was warranted.  The RO also concluded that the veteran was 
entitled to total disability compensation based on individual 
unemployability from June 1997.  

The veteran expressed his disagreement with the effective 
date assigned for the 70 percent rating of his PTSD.  In 
February 1998 the RO sent a letter to CHAMPVA asking for a 
copy of the veteran's [October 1, 1996,] letter that showed 
the date it was received by CHAMPVA.  Later in February 1998, 
CHAMPVA responded by reporting it did not have a copy of the 
letter, and that the original was sent to the RO on April 22, 
1997.  It was also reported that correspondence received by 
CHAMPVA is normally assigned for processing within two 
business days of receipt, and that the letter in this case 
was assigned April 16, 1997, suggesting that it was received 
two business days before that.  In August 1998 a letter 
submitted on the veteran's behalf reflected his continuing 
claim that October 1, 1996, should be the effective date of 
the 70 percent disability rating, not January 1997.  In 
February 1999 a Statement of the Case was furnished to him 
and to his representative in which it was explained that the 
effective date would remain at January 28, 1997, because 
there was no evidence that the veteran's October 1996 letter 
was received by VA until April 1997, and because the evidence 
showed the veteran's psychiatric disorder had become 
progressively more severe, so a specific date of increase 
could not be ascertained.  Instead, the date of claim was 
used, which the RO concluded was January 28, 1997.  A 
substantive appeal dated in August 1999, which bears no 
indication as to the date the RO received it, was submitted.  

At the veteran's request, a hearing was held before the 
undersigned in November 1999 by videoconference.  At that 
hearing the veteran submitted, with a waiver of RO 
consideration, additional medical evidence asserting he had 
been suffering from PTSD since separation from service, and 
stating that the careproviders recalled the veteran had been 
encouraged to file for an increased PTSD evaluation in late 
September or early October 1996, and that he had done so.  
The veteran testified that he was seeking an effective date 
of October 1, 1996, for the 70 percent rating for PTSD.

Analysis
There has been a change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Additional action is not required by VA in response to the 
newly enacted statute, however, as the changes have no effect 
on the outcome of this case.  

Except as provided otherwise, the effective date of the award 
of an evaluation based on a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date is the date of claim.  
38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400(o).  

As noted by the RO, the medical evidence submitted in January 
1997 and thereafter reflects that the veteran's PTSD had 
become progressively more disabling over the years.  As a 
result, it is not possible to determine the date on which the 
symptoms and manifestations of the veteran's PTSD were first 
ratable at 70 percent under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  

The issue central to this appeal is the date VA received the 
veteran's claim for an increased rating.  As set forth above, 
the veteran asserts he responded to VA's August 1996 Agent 
Orange letter, and at the same time raised an increased 
rating claim.  The positive evidence in support of the claim 
that he first filed a claim for an increased rating for PTSD 
in October 1996 includes medical evidence that shows that in 
1996 he was undergoing ongoing, intense psychiatric care.  
Likewise, evidence submitted by his careproviders supports 
his claim that he had filed a claim for an increased rating 
for PTSD prior to January 1997.  Although the envelope that 
may have enclosed the October 1, 1996, letter is not of 
record, the Board notes that the zip code for the RO used on 
the letter itself is different than the zip code used by the 
RO on other correspondence, which if the correspondence was 
mailed to the RO but was not received by the VA until much 
later, might explain why.  

The negative evidence regarding whether the veteran filed a 
claim for an increased rating prior to January 1997 is the 
fact that at this time it appears that the claims folder 
contained no copy of the letter dated October 1, 1996, until 
it was submitted as an attachment to an October 1997 letter 
to the veteran's representative.  Furthermore, materials from 
CHAMPVA suggest the letter was actually received by that 
organization in April 1997, although the date the letter was 
received by that organization is not known.  In addition, 
there is no mention among the veteran's treatment records 
dated in October 1996 that refer to the fact that he had 
filed a claim for an increased rating.  However, as noted 
above the records do show he was experiencing impairment at 
that time, and subsequently submitted evidence from the 
medical professionals treating him in October 1996 state that 
the veteran had been encouraged to file a claim for an 
increased rating during that time period.  

The Board finds that there is an approximate balance of 
positive and negative evidence regarding whether VA received 
the veteran's letter dated October 1, 1996.  In such a 
circumstance, the law requires that the veteran shall be 
given the benefit of the doubt.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C.A. § 5107); 38 U.S.C.A. 
§ 5107(b) (1991).  Accordingly, the Board finds that the 
veteran first filed a claim for an increased rating for his 
PTSD on October 1, 1996.  

The evidence added to the record in conjunction with the 
veteran's October 1996 claim for an increased rating shows 
that as of that date his PTSD had become so disabling as to 
be more accurately characterized by a 70 percent disability 
rating under either the old or the new Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

Following careful consideration of the claim, the Board finds 
that an effective date of October 1, 1996, is warranted for 
the 70 percent disability rating for PTSD.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  


ORDER

An effective date of October 1, 1996, for the 70 percent 
disability rating is warranted, and to that extent the appeal 
is granted, subject to the laws and 

regulations governing the payment of monetary benefits.  



		
	P.B. Werdal
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



